EXHIBIT 10.2

CEC ENTERTAINMENT, INC.

NON-EMPLOYEE DIRECTORS RESTRICTED STOCK PLAN

The CEC Entertainment, Inc. Non-Employee Directors Restricted Stock Plan
(hereinafter called the “Plan” as amended, from time to time) was adopted by the
Board of Directors of CEC Entertainment, Inc., a Kansas corporation (hereinafter
called the “Company”), on March 28, 2005, became effective in 2005 as of the
date the Plan was approved by the stockholders of the Company, and was amended
by the Board of Directors of the Company on April 17, 2007. The amendment to
Section 6.1 of the Plan will be effective upon its approval by the stockholders
of the Company (the “Amendment Effective Date”).

ARTICLE 1

PURPOSE

The purpose of the Plan is to attract, retain and reward the services of the
non-employee directors of the Company and to provide such persons with a
proprietary interest in the Company through the granting of restricted stock
that will further align their interests with the interests of the Company’s
other stockholders. Upon the approval of the Plan by the stockholders of the
Company, the Company intends to use the Plan as the primary means through which
the Company issues equity to its non-employee directors for their service to the
Company as directors and will discontinue issuing stock options to such
directors pursuant to the Company’s Non-Employee Directors Stock Option Plan.

ARTICLE 2

DEFINITIONS

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

2.1 “Board” means the Board of Directors of the Company.

2.2 “Change of Control” means any of the following: (i) any consolidation,
merger or share exchange of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a consolidation, merger or share exchange of the Company in which the
holders of the Company’s Common Stock immediately prior to such transaction have
the same proportionate ownership of Common Stock of the surviving corporation
immediately after such transaction; (ii) any sale, lease, exchange or other
transfer (excluding transfer by way of pledge or hypothecation) in one
transaction or a series of related transactions, of all or substantially all of
the assets of the Company; (iii) the stockholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company; (iv) the
cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the “Continuing Directors”) who were
members of the Board for the immediately preceding two (2) years (unless the
election, or the nomination for election by the Company’s stockholders, of each
new director was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of such a
period); (v) the acquisition of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, as defined in Section 2.10) of an aggregate of 30%
of the voting power of the Company’s outstanding voting securities by any person
or group (as such term is used in Rule 13d-5 under the Exchange Act, as defined
in Section 2.10) who beneficially owned less than 15% of the voting power of the
Company’s outstanding voting securities on the date of this Plan, or the
acquisition of beneficial ownership of an additional 15% of the voting power of
the Company’s outstanding voting securities by any person or group who
beneficially owned at least 15% of the voting power of the Company’s outstanding
voting securities on the date of this Plan, provided, however, that
notwithstanding the foregoing, an acquisition shall not constitute a Change of
Control hereunder if the acquirer is (A) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company and acting in such
capacity, (B) a Subsidiary of the Company or a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of voting securities of the Company or (C) any
other person whose acquisition of shares of voting securities is approved in
advance by a majority of the Continuing Directors; or (vi) in a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7.



--------------------------------------------------------------------------------

2.3 “Code” means the Internal Revenue Code of 1986, as amended.

2.4 “Committee” means the committee designated to administer the Plan in
accordance with Article 3 of this Plan.

2.5 “Common Stock” means the common stock of the Company, par value $ 0.10 per
share, which the Company is currently authorized to issue or may in the future
be authorized to issue.

2.6 “Date of Grant” means the effective date on which a Restricted Stock Award
is made to an Eligible Director as set forth in the applicable Restricted Stock
Agreement.

2.7 “Director” means a member of the Board.

2.8 “Eligible Director” means a Non-employee Director who was previously
appointed or elected to the Board and who continues to serve in such capacity at
the time for granting Restricted Stock Awards pursuant to Section 6.1.

2.9 “Employee” means a common law employee, including an employee who is also an
Officer or Director, (as defined in accordance with the Regulations and Revenue
Rulings then applicable under Section 3401(c) of the Code) of the Company or any
Subsidiary. “Employee” does not include Non-employee Directors.

2.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor statute. Reference in the Plan to any section of the Exchange Act
shall be deemed to include any amendments or successor provisions to such
section and rules and regulations relating to such section.

2.11 “Fair Market Value” of a share of Common Stock means the average of the
closing prices of the Common Stock as reported by the New York Stock Exchange
for the five trading day period ending on and including the date of a Restricted
Stock Award.

2.12 “Officer” means a person who is an “officer” of the Company or a Subsidiary
within the meaning of Section 16 of the Exchange Act (whether or not the Company
is subject to the requirements of the Exchange Act).

2.13 “Non-employee Director” means a member of the Board who is not an Employee.

2.14 “Removal” means removal of a Non-employee Director from the Board, with or
without cause, in accordance with the Company’s Certificate of Incorporation,
Bylaws or Kansas General Corporation Code.

2.15 “Restriction Period” means the period during which the Common Stock under a
Restricted Stock Award is nontransferable and subject to “Forfeiture
Restrictions” as defined in Section 6.2 of the Plan and set forth in any related
Restricted Stock Agreement.

2.16 “Restricted Stock” means shares of Common Stock issued to an Eligible
Director pursuant to Section 6.1 of this Plan which are subject to restrictions
or limitations set forth in this Plan and in any related Restricted Stock
Agreement.

2.17 “Restricted Stock Agreement” means the written document evidencing the
grant of a Restricted Stock Award executed by the Company, including any
amendments thereto. Each Restricted Stock Agreement shall be subject to the
terms and conditions of the Plan and need not be executed by the Eligible
Director receiving the Restricted Stock Award pursuant to the Restricted Stock
Agreement.

2.18 “Restricted Stock Award” means an award granted under Section 6.1 of this
Plan of shares of Common Stock issued to an Eligible Director.

2.19 “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute. Reference in the Plan to any section of the Securities Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.

2.20 “Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if the Company or any corporation
described in item (i) above owns a majority of the general partnership interests
and a majority of the limited partnership interests entitled to vote on the
removal and replacement of the general partner, and (iii) any



--------------------------------------------------------------------------------

partnership or limited liability company, if the partners or members thereof are
composed only of the Company, any corporation listed in item (i) above or any
limited partnership listed in item (ii) above. “Subsidiaries” means more than
one of any such corporations, limited partnerships, partnerships or limited
liability companies.

2.21 “Termination of Service” occurs when an Eligible Director shall cease to
serve as a Non-employee Director for any reason.

ARTICLE 3

ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board unless
and until such time as the Board appoints other members of the Board to serve as
the Committee.

Subject to the express provisions of the Plan, the Committee shall have power
and authorities which are exclusively ministerial in nature, including the
authority to construe and interpret the Plan, to define the terms used in the
Plan, to prescribe, amend, and rescind rules and regulations relating to the
administration of the Plan and to make all other determinations necessary or
advisable for the administration of the Plan. The determination of the Committee
on all such matters referred to in the Plan shall be conclusive. No member of
the Committee shall be liable for any action, failure to act, determination or
interpretation made in good faith with respect to the Plan or any transaction
under the Plan.

ARTICLE 4

ELIGIBILITY

Non-employee Directors, including Non-employee Directors who are members of the
Committee, shall be eligible to participate in the Plan. Each Eligible Director
shall, if required by the Company, enter into an agreement with the Company in
such form as the Committee shall determine consistent with the provisions of the
Plan for purposes of implementing the Plan or effecting its purposes. In the
event of any inconsistency between the provisions of the Plan and any such
agreement, the provisions of the Plan shall govern.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

Subject to adjustment as provided herein, the maximum number of shares of Common
Stock that may be issued pursuant to Restricted Stock Awards granted under the
Plan is 75,000 shares. Shares of Common Stock previously subject to Restricted
Stock Awards hereunder which are forfeited or cancelled or are withheld for
payment of any applicable employment taxes and/or withholding obligations may be
reissued pursuant to Restricted Stock Awards.

ARTICLE 6

GRANT OF RESTRICTED STOCK AWARD

6.1 Awards. Following the Amendment Effective Date, on every fifth Business Day
in January each Eligible Director shall be granted a Restricted Stock Award for
the number of shares of Common Stock having a Fair Market Value as of the Date
of Grant equal to $100,000.00 (the “Annual Grant”). In addition, on the fifth
Business Day following the Amendment Effective Date, each Eligible Director who
received the 2007 Annual Grant shall be granted an additional Restricted Stock
Award for the number of shares of Common Stock having a Fair Market Value as of
the Date of Grant equal to $25,000.00. If a person first becomes an Eligible
Director between the date of Annual Grants and after the Amendment Effective
Date, such Eligible Director shall be granted a Restricted Stock Award for the
number of shares of Common Stock having a Fair Market Value as of the date he or
she becomes an Eligible Director equal to $100,000.00 (or, if the date on which
the person first becomes an Eligible Director is after the 2007 Annual Grant but
prior to the fifth Business Day following the Amendment Effective Date,
$75,000.00 and, on the fifth Business Day following the Amendment Effective
Date, $25,000.00) multiplied by a fraction the numerator of which is the number
of days from the date such person becomes an Eligible Director until the date of
the next Annual Grant and the denominator of which is 365. For the purposes of
the Plan, the term “Business Day” shall mean a day on which the New York Stock
Exchange is open for business and is conducting normal trading activity.



--------------------------------------------------------------------------------

6.2 Forfeiture Restrictions. Shares of Common Stock that are the subject of a
Restricted Stock Award shall be subject to restrictions on disposition by the
Eligible Director and to an obligation of the Eligible Director to forfeit and
surrender the shares to the Company under certain circumstances (the “Forfeiture
Restrictions”). The Forfeiture Restrictions shall be determined by the
Committee, in its sole discretion, and the Committee may provide that the
Forfeiture Restrictions shall lapse on the passage of time or the occurrence of
such other event or events determined to be appropriate by the Committee. The
Forfeiture Restrictions applicable to a particular Restricted Stock Award (which
may differ from any other such Restricted Stock Award) shall be stated in the
Restricted Stock Agreement.

6.3 Vesting. The Forfeiture Restrictions referred to in Section 6.2 above for
any particular Restricted Stock Award shall include the following vesting
schedule:

 

Anniversary of Date of Grant

  

Portion of Shares That

Are Vested On or After

Such Anniversary and

Before Next Anniversary

 

First

   25 %

Second

   50 %

Third

   75 %

Fourth

   100 %

If an Eligible Director’s membership on the Board is terminated pursuant to his
or her (i) Removal, (ii) not being re-nominated for Board membership for the
next succeeding period, (iii) being nominated for Board membership for the next
succeeding period but not being reelected for Board membership for such period
by the Company’s stockholders, or (iv) resignation from the Board, in any such
case, prior to the actual vesting or lapse of any other Forfeiture Restrictions,
if any, applicable to such Restricted Stock Award, then such unvested Restricted
Stock shall immediately be cancelled and the Eligible Director (and such
Eligible Directors estate or legal representative) shall forfeit any rights or
interests in and with respect to any such unvested Restricted Stock. If an
Eligible Director ceases to be a Director due to death, then all of such
Eligible Director’s Restricted Stock shall immediately vest in full.

Furthermore, if an Eligible Director ceases to be a Director because of
voluntary retirement after a lengthy period of service on the Board or because
of health reasons, the Eligible Directors may, in their sole discretion, take
action, which action would exclude the participation of the affected Eligible
Director, to vest in full the affected Eligible Director’s Restricted Stock that
was awarded at least one year prior to the affected Eligible Director’s
cessation of Board service.

6.4 Restricted Stock Awards. Shares of Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Eligible Director of such Restricted Stock Award or by a book
entry account with the Company’s transfer agent. The Eligible Director shall
have the right to receive dividends with respect to the shares of Common Stock
subject to a Restricted Stock Award, to vote the shares of Common Stock subject
thereto and to enjoy all other stockholder rights with respect to the shares of
Common Stock subject thereto, except that, unless provided otherwise in the
Restricted Stock Agreement, (i) the Eligible Director shall not be entitled to
delivery of the certificate evidencing the shares of Common Stock covered by a
Restricted Stock Award until the Forfeiture Restrictions have expired, (ii) the
Company or an escrow agent shall retain custody of the certificate evidencing
the shares of Common Stock (or such shares shall be held in a book entry account
with the Company’s transfer agent) until the Forfeiture Restrictions have
expired, (iii) the Eligible Director may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the shares of Common Stock until the
Forfeiture Restrictions have expired, and (iv) a breach of the terms and
conditions set forth in the Restricted Stock Agreement shall cause a forfeiture
of the Restricted Stock Award. At the time of such Restricted Stock Award, the
Committee may, in its sole discretion, prescribe additional terms, conditions or
restrictions relating to the Restricted Stock Award, including rules pertaining
to the Eligible Director’s Termination of Service prior to expiration of the
Forfeiture Restrictions. Such additional terms, conditions or restrictions shall
also be set forth in the Restricted Stock Agreement made in connection with the
Restricted Stock Award.

6.5 Rights and Obligations of Eligible Director. One or more stock certificates
representing shares of Common Stock, free of Forfeiture Restrictions, shall be
delivered to the Eligible Director promptly after, and only after, the
Forfeiture Restrictions have expired and the Eligible Director has satisfied all
applicable federal, state and local income tax withholding requirements, if any.
Each Restricted Stock Agreement shall require that (i) the Eligible Director, by
his or her acceptance of the Restricted Stock Award, shall irrevocably grant to
the Company a power of attorney to transfer any shares so forfeited to the
Company and agrees to execute any documents requested by the Company in
connection with such forfeiture and transfer, and (ii) such provisions regarding
transfers of forfeited shares of Common Stock shall be specifically performable
by the Company in a court of equity or law.



--------------------------------------------------------------------------------

6.6 Restriction Period. The Restriction Period for a Restricted Stock Award
shall commence on the Date of Grant of the Restricted Stock Award and, unless
otherwise established by the Committee and stated in the Restricted Stock
Agreement, shall expire upon satisfaction of the conditions set forth in the
Restricted Stock Agreement pursuant to which the Forfeiture Restrictions will
lapse.

6.7 Securities Restrictions. The Committee may impose other conditions on any
shares of Common Stock subject to a Restricted Stock Award as it may deem
advisable, including (i) restrictions under applicable state or federal
securities laws, and (ii) the requirements of any stock exchange or national
market system upon which shares of Common Stock are then listed or quoted.

6.8 Payment for Restricted Stock. The Committee shall determine the amount and
form of any payment for shares of Common Stock received pursuant to a Restricted
Stock Award; provided, that in the absence of such a determination, the Eligible
Director shall not be required to make any payment for shares of Common Stock
received pursuant to a Restricted Stock Award, except to the extent otherwise
required by law.

6.9 Withholding Taxes. The Committee may establish such rules and procedures as
it considers desirable in order to satisfy any obligation of the Company to
withhold applicable federal, state and local income taxes with respect to the
lapse of Forfeiture Restrictions applicable to Restricted Stock Awards. Prior to
delivery of shares of Common Stock upon the lapse of Forfeiture Restrictions
applicable to a Restricted Stock Award, the Eligible Director shall pay or make
adequate provision acceptable to the Committee for the satisfaction of all tax
withholding obligations of the Company, if any.

ARTICLE 7

AMENDMENT OR DISCONTINUANCE

Subject to the limitations set forth in this Article 7, the Board may at any
time and from time to time alter, amend, revise, suspend, or discontinue the
Plan in whole or in part; provided, however, that any amendment to the Plan must
be approved by the stockholders of the Company if the amendment would
(a) materially increase the aggregate number of shares of Common Stock which may
be issued under the Plan, (b) materially modify the requirements as to
eligibility for participation in the Plan, (c) materially increase the benefits
accruing to Eligible Directors under the Plan, or (d) otherwise require
stockholder approval due to the requirements of any securities exchange or
inter-dealer quotation system on which the Common Stock is listed or traded or
in order for the Plan or Restricted Stock Awards to continue to comply with
sections of the Code or any other laws applicable to Restricted Stock Awards
made under this Plan. Any such amendment shall, to the extent deemed necessary
by the Committee, be applicable to any outstanding Restricted Stock Awards
theretofore granted under the Plan, notwithstanding any contrary provisions
contained in any Restricted Stock Agreement. In the event of any such amendment
to the Plan, the holder of any Restricted Stock Awards outstanding under the
Plan shall, upon request of the Committee and as a condition to the applicable
lapse of Forfeiture Restrictions thereon, execute a conforming amendment in the
form prescribed by the Committee to any Restricted Stock Agreement relating
thereto. Notwithstanding anything contained in this Plan to the contrary, unless
required by law, no action contemplated or permitted by this Article 7 shall
adversely affect any rights of Eligible Directors or obligations of the Company
to Eligible Directors with respect to any Restricted Stock Awards theretofore
granted under the Plan without the consent of the affected Eligible Director.

ARTICLE 8

TERM

Unless sooner terminated by action of the Board, the Plan will terminate on
May 1, 2020, but Restricted Stock Awards granted before that date will continue
to be effective in accordance with the terms and conditions of the respective
Restricted Stock Agreement.

ARTICLE 9

CAPITAL ADJUSTMENTS

If at any time while the Plan is in effect, or Restricted Stock Awards are
outstanding, there shall be any increase or decrease in the number of issued and
outstanding shares of Common Stock resulting from (1) the declaration or payment
of a stock dividend, (2) any recapitalization resulting in a stock split up,
combination, or exchange of shares of Common Stock, or (3) other increase or
decrease in such shares of Common Stock effected without receipt of
consideration by the Company, then and in such event:

(a) An appropriate adjustment shall be made in the maximum number of shares of
Common Stock then subject to being awarded under the Plan and in the maximum
number of shares of Common Stock that may be awarded to an Eligible Director to
the end that the same proportion of the Company’s issued and outstanding shares
of Common Stock shall continue to be subject to being so awarded.



--------------------------------------------------------------------------------

(b) Appropriate adjustments shall be made in the number of outstanding shares of
Restricted Stock with respect to which Forfeiture Restrictions have not yet
lapsed prior to any such change.

Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of outstanding shares of Restricted Stock.

Upon the occurrence of each event requiring an adjustment with respect to any
Restricted Stock Award, the Company shall communicate by reasonable means
intended to reach each affected Eligible Director its computation of such
adjustment which shall be conclusive and shall be binding upon each such
Eligible Director.

ARTICLE 10

RECAPITALIZATION, MERGER AND

CONSOLIDATION; CHANGE IN CONTROL

10.1 The existence of this Plan and Restricted Stock Awards granted hereunder
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure and its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or preference stocks ranking prior to or otherwise
affecting the Common Stock or the rights thereof (or any rights, options, or
warrants to purchase same), or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

10.2 Subject to any required action by the stockholders, if the Company shall be
the surviving or resulting corporation in any merger, consolidation or share
exchange, any Restricted Stock Awards granted hereunder shall pertain to and
apply to the securities or rights (including cash, property, or assets) to which
a holder of the number of shares of Common Stock subject to the Restricted Stock
Awards would have been entitled.

10.3 In the event of any merger, consolidation or share exchange pursuant to
which the Company is not the surviving or resulting corporation, there shall be
substituted for each share of Common Stock subject to the outstanding Restricted
Stock Awards, that number of shares of each class of stock or other securities
or that amount of cash, property, or assets of the surviving, resulting or
consolidated company which were distributed or distributable to the stockholders
of the Company in respect to each share of Common Stock held by them, such
outstanding Restricted Stock Awards to be thereafter applicable to such stock,
securities, cash, or property in accordance with their terms. Notwithstanding
the foregoing, however, all such Restricted Stock Awards may be canceled by the
Company as of the effective date of any such reorganization, merger,
consolidation, or share exchange by giving notice to each holder thereof or his
personal representative of its intention to do so and by permitting the purchase
by the Company during the thirty (30) day period next preceding such effective
date of all of the shares of Common Stock subject to such outstanding Restricted
Stock Awards at a price equal to the Fair Market Value of such shares on the
date of purchase.

10.4 In the event of a Change of Control, then, notwithstanding any other
provision in this Plan to the contrary, all Restricted Stock Awards outstanding
shall thereupon automatically be vested. The determination of the Committee that
any of the foregoing conditions has been met shall be binding and conclusive on
all parties.



--------------------------------------------------------------------------------

ARTICLE 11

LIQUIDATION OR DISSOLUTION

In case the Company shall, at any time while any Restricted Stock Award under
this Plan shall be in force and remain unexpired, (i) sell all or substantially
all of its property, or (ii) dissolve, liquidate, or wind up its affairs, then
each Eligible Director shall be thereafter entitled to receive, in lieu of each
share of Common Stock of the Company in which the Eligible Director is vested,
pursuant to the terms of the Eligible Director’s Restricted Stock Agreement, as
of the date the Company sells all or substantially all of its property, or
dissolves, liquidates or winds up its affairs, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company. Notwithstanding the foregoing, the Committee may,
in its sole and absolute discretion accelerate the vesting of any Eligible
Director’s Restricted Stock Award in connection with any sale, dissolution,
liquidation, or winding up contemplated in this Article 11.

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1 Investment Intent. The Company may require that there be presented to and
filed with it by any Eligible Director under the Plan, such evidence as it may
deem necessary to establish that the shares of Common Stock to be received from
a Restricted Stock Award are being acquired for investment and not with a view
to their distribution.

12.2 No Right to Continued Board Membership. The grant of Restricted Stock shall
not be construed as giving an Eligible Director the right to be retained as a
Director of the Company. The Board may at any time fail or refuse to nominate an
Eligible Director for reelection to the Board, the stockholders of the Company
may at any election fail or refuse to reelect any Eligible Director to the Board
or an Eligible Director may be subject to Removal, in each case, free from any
liability or claim under the Plan or any Restricted Stock Award except as
expressly set forth herein.

12.3 Indemnification of Board and Committee. No member of the Board or the
Committee, nor any Officer or Employee acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any Officer or Employee
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation.

12.4 Effect of the Plan. Neither the adoption of this Plan nor any action of the
Board or the Committee shall be deemed to give any person any right to be
granted a Restricted Stock Award or any other rights except as may be evidenced
by a Restricted Stock Agreement, or any amendment thereto, duly authorized by
the Committee and executed on behalf of the Company, and then only to the extent
and upon the terms and conditions expressly set forth therein.

12.5 Severability And Reformation. The Company intends all provisions of the
Plan to be enforced to the fullest extent permitted by law. Accordingly, should
a court of competent jurisdiction determine that the scope of any provision of
the Plan is too broad to be enforced as written, the court should reform the
provision to such narrower scope as it determines to be enforceable. If,
however, any provision of the Plan is held to be wholly illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable and severed, and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions of the Plan shall remain in full force and effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance.

12.6 Governing Law. The Plan shall be construed and interpreted in accordance
with the laws of the State of Kansas.

12.7 Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Restricted Stock Award if the issuance
thereof would constitute a violation by the Eligible Director or the Company of
any provisions of any law or regulation of any governmental authority or any
national securities exchange or inter-dealer quotation system or other forum in
which shares of Common Stock are quoted or traded (including without limitation
Section 16 of the Exchange Act); and, as a condition of any sale or issuance of
shares of Common Stock under a Restricted Stock Award, the Committee may require
such agreements or undertakings, if any, as the Committee may deem necessary or
advisable to assure compliance with any such law or regulation. The Plan, the
grant and exercise of Restricted Stock Awards hereunder, and the obligation of
the Company to sell and deliver shares of Common Stock, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required.



--------------------------------------------------------------------------------

12.8 Legend. Each certificate representing shares of Restricted Stock issued to
an Eligible Director shall bear the following legend, or a similar legend deemed
by the Company to constitute an appropriate notice of the provisions hereof (any
such certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):

On the face of the certificate:

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

On the reverse:

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain CEC Entertainment, Inc.
Non-Employee Directors Restricted Stock Plan and the related Restricted Stock
Agreement, copies of which are on file at the principal office of the Company in
Irving, Texas. No transfer or pledge of the shares evidenced hereby may be made
except in accordance with and subject to the provisions of said Plan and
Agreement. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan and Agreement.”

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

A copy of this Plan shall be kept on file in the principal office of the Company
in Irving, Texas.